UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNTTED STATES OF AMERICA
20cr608 (DLC)
-y-
ORDER

 

AQUILINO TORRES,

Defendant.

DENISE COTE, District Judge:

Pursuant to a May 19, 2021 Order of this Court, Aquilino
Torres renewed his request under Rule 17, Fed. R. Crim. P., for
an ex parte subpoena to Safe Horizon that seeks certain records
related to the alleged victim in this case. In his request, he
noted that the alleged victim had raised several objections to
the subpoena on the grounds of privilege, relevance, and
improper disclosure of confidential information. On May 26, the
Court issued a Sealed Order authorizing the subpoena under
certain conditions.

The return date of the subpoena is June 1, 2021, and under
the terms of the subpoena, the records must be produced to this
Court for in camera review before they are released to Torres.
Under Fed. R. Crim. P. 17, “{w}hen {subpoenaed} items arrive,
the court may permit the parties and their attorneys to inspect

all or part of them.” Accordingly, it is hereby

 
ORDERED that, before the Safe Horizon records are produced
to Torres, the alleged victim shall be given an opportunity to
participate in an in camera review of the materials produced by
Safe Horizon and inform the Court whether she objects to the
production of any of the Safe Horizon documents. Counsel for
the alleged victim shall contact the Deputy Clerk, Jared
Whertvine, to schedule the in camera review contemplated by this
Order.

IT IS FURTHER ORDERED that the Government shall serve the
alleged victim with a copy of this Order.

Dated: New York, New York
May 27, 2021

bois

DE NISK COTE
United stftes District Judge

 
